[Cite as Pirock v. Crain, 2020-Ohio-869.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


 DEBRA PIROCK, et al.,                            :         OPINION

                   Plaintiffs-Appellants,         :
                                                            CASE NO. 2019-T-0027
         - vs -                                   :

 FREDERICK CRAIN, et al.,                         :

                   Defendants-Appellees.          :


 Civil Appeal from the Trumbull County Court of Common Pleas, Probate Division, Case
 No. 2018 CVA 0039.

 Judgment: Reversed and remanded.


 David L. Engler, Engler Law Firm, 181 Elm Road, N.E., Warren, Ohio 44483 (For
 Plaintiffs-Appellants).

 Douglas J. Neuman, Neuman Law Office, LLC, 761 North Cedar Avenue, Suite 1, Niles,
 Ohio 44446 (For Defendant-Appellee Frederick Crain).

 Bryan Crain, pro se, 2878 Niles-Vienna Road, Niles, Ohio 44446 (Defendant-Appellee).


MARY JANE TRAPP, J.

        {¶1}      Appellants, Debra Pirock (“Ms. Pirock”), Jill Sferra (“Ms. Sferra”), Marcia

McNelis (“Ms. McNelis”), and Thomas Crain (“Thomas”) (collectively, the “plaintiffs”),

appeal the judgment of the Trumbull County Court of Common Pleas, Probate Division,

granting the motion in limine and the motion to dismiss filed by appellee Frederick Crain

(“Frederick”) with respect to the plaintiffs’ concealment of assets claim against Frederick

and appellee Bryan Crain (“Bryan”).
       {¶2}    The parties in this case are the six surviving children of Ralph Crain

(“Ralph”), who passed away in June 2014, and Margaret Crain (“Margaret”), who passed

away in June 2013. The underlying matter is the latest proceeding in a longstanding

dispute between the plaintiffs, on one side, and Frederick and Bryan, on the other side,

involving their deceased parents’ estates. Specifically, the plaintiffs filed a concealment

action under R.C. 2109.50 alleging Frederick and Bryan converted or concealed assets

belonging to Ralph’s estate, including six strongboxes each allegedly containing

$130,000 in cash and six white canvas bags each allegedly containing $366 in coins. The

trial court ultimately granted Frederick’s motion in limine excluding the plaintiffs’ proposed

testimony and his motion to dismiss the plaintiffs’ concealment action.

       {¶3}    The plaintiffs assert three assignments of error on appeal. First, they argue

that the trial court improperly used a motion in limine to exclude relevant testimony.

Second, they argue that the trial court misapplied Evid.R. 804(B)(5) in finding their

proposed testimony regarding Ralph’s statements constituted inadmissible hearsay.

Third, they argue that the trial court had no substantive or procedural basis for dismissing

their case against Frederick and Bryan.

       {¶4}    Upon a careful review of the record and the pertinent law, we find the trial

court abused its discretion in granting Frederick’s motion in limine. Specifically, the trial

court erred procedurally by definitively excluding the plaintiff’s prior testimony prior to trial.

The trial court also erred substantively by (1) failing to find the plaintiffs’ prior testimony

regarding Ralph’s statements to be admissible under the hearsay exception in Evid.R.

803(3), (2) excluding the plaintiffs’ prior testimony on the purported basis of “relevancy”

when the trial court’s judgment entry demonstrates that it found the evidence to be legally




                                                2
insufficient to establish an element of the plaintiffs’ concealment action, and (3) excluding

the plaintiffs’ prior testimony based on its prior ruling in Margaret’s estate proceedings

regarding Ralph’s mental competency.

       {¶5}   We also find that the trial court committed reversible error in dismissing the

plaintiffs’ concealment action. The trial court effectively converted Frederick’s motion to

dismiss into a motion for summary judgment. We find that the trial court's failure to give

the parties formal notice of its conversion was harmless. Based on our de novo review,

however, we find that Frederick did not meet his burden on summary judgment to

establish that the plaintiffs have no evidence to prove the elements of their claim.

       {¶6}   Thus, we reverse the judgment of the Trumbull County Court of Common

Pleas, Probate Division, and remand for further proceedings consistent with this opinion.

                          Substantive and Procedural History

       {¶7}   This is the fourth occasion for this court to consider matters relating to

Ralph’s estate. Our prior cases summarize many of the applicable facts.

       {¶8}   The Crain family is from Weathersfield Township, a rural community in

Trumbull County, Ohio. Sferra v. Shepherd, 11th Dist. Trumbull No. 2014-T-0123, 2015-

Ohio-2902, ¶3. Ralph and Margaret had seven children born from 1950 through 1960:

Thomas, Frederick, Marlys, Bryan, Ms. McNelis, Ms. Sferra, and Ms. Pirock. Id. Marlys

passed away in 1998. Id.

       {¶9}   Ralph operated a small truck farm and sold the resulting produce from a

stand located on his property. In re Estate of Crain, 11th Dist. Trumbull No. 2016-T-0017,

2017-Ohio-2724, ¶3. In his earlier years, Ralph had also worked for the government

inspecting agricultural land. Id. Tax records indicate the Crains received a gross income




                                             3
of $15,000 to $20,000 per year from the farm. Id. The Crains lived a frugal lifestyle. Id.

Ralph was extremely guarded concerning his financial affairs, which he ran from a small

office in the farmhouse that he kept locked. Id.

                                   Ralph’s Alleged Cash

       {¶10} The plaintiffs’ underlying concealment action alleges, in part, the existence

of six strongboxes owned by Ralph that each contain $130,000 in cash. The plaintiffs

allege that they saw these items on separate occasions.

       {¶11} Thomas alleges that his mother took him into the office in 2010 when Ralph

was hospitalized for pneumonia. Id. at ¶4. There were six strongboxes in the office, and

his mother opened one, showing him it contained $130,000 in carefully wrapped cash.

Id. His mother stated that all six boxes contained the same amount of money, evidently

as gifts to the six Crain children. Id.

       {¶12} Ms. McNelis alleges that her father brought her into his office in March 2011

where there were six strongboxes. Id. at ¶5. Her father opened one and showed her

there was $130,000 in cash inside. Id. Her father stated that all six boxes contained the

same amount and were intended for the Crain children. Id. Ms. McNelis also alleges that

she last discussed the cash with her father on June 13, 2013.

       {¶13} Ms. Sferra alleges that in February 2011, she and her parents took three of

the six strongboxes from the office and counted the money contained inside. Id. at ¶6.

Each contained $130,000. Id. Her father told her each box contained the same amount

and were meant for the six Crain children. Id.

       {¶14} Ms. Pirock alleges that she last saw the boxes in her father’s office in May

2013. She also alleges possession of a letter from her father dated May 31, 2013 that




                                            4
indicated he was giving the boxes to Frederick until he asked for them to be returned

unopened.

       {¶15} The plaintiffs asserted serious allegations that Frederick and Bryan unduly

influenced Ralph. These allegations included that Frederick and Bryan physically and

socially isolated Ralph from the plaintiffs and his grandchildren and engaged in

intimidation tactics to assert control over Ralph and his personal affairs, resulting in Ralph

changing his estate plan to benefit Frederick and Bryan. See Sferra at ¶47, 50-58.

According to Frederick and Bryan, their father wanted limited contact with the plaintiffs.

Estate of Crain at ¶8.

       {¶16} Frederick says his father brought four strongboxes to him in May 2013,

which he locked in his gun safe. Id. at ¶7. After his father's death, he turned the boxes

over to Attorney David L. Shepherd (“Attorney Shepherd”), whom the Trumbull County

Court of Common Pleas, Probate Division (the “probate court”), had appointed as Special

Administrator WWA for Ralph’s estate. Id.

       {¶17} According to Attorney Shepherd, the four boxes he received from Frederick

contained legal documents and $20,379.80 in cash. Id. Frederick was present during

the inventory of the four boxes, as was an associate of Attorney Douglas J. Neuman

(“Attorney Neuman”), who was and remains Frederick’s counsel. Attorney Shepherd

stated that he had extended an invitation to the plaintiffs’ former counsel, Attorney Michael

Rossi (“Attorney Rossi”), for the plaintiffs to attend the inventory, but none of them

appeared. Ms. Sferra and Thomas testified that they sat in the waiting room of Attorney

Rossi’s office for several hours expecting a telephone call from Attorney Shepard to




                                              5
attend the inventory. When Attorney Rossi finally directed Ms. Sferra to go to Attorney

Shepherd’s office, the money had already been counted.

                         Proceedings Regarding Margaret’s Estate

        {¶18} The plaintiffs have filed a variety of proceedings involving their parents’

estates, some of which have involved Ralph’s alleged cash.

        {¶19} After Margaret passed away in June 2013, the plaintiffs filed an objection in

the probate court to the appointment of Ralph as the executor of her estate, alleging that

Ralph was not mentally competent. In March 2014, the probate court overruled the

objection and appointed Ralph and Attorney Daniel Letson to serve as co-commissioners

of Margaret’s estate. Ralph passed away approximately three months later in June 2014.

        {¶20} According to Frederick’s brief, the plaintiffs filed a concealment action in

Margaret’s estate in July 2014 concerning “essentially the same missing assets,” which

the probate court dismissed in December 2015 for the plaintiffs’ failure to put on any

evidence in support of their claims.1

        {¶21} In November 2014, the plaintiffs filed exceptions to the inventory and

appraisal in Margaret’s estate, alleging that it should include an undivided one-half

interest in Ralph’s alleged cash. Following a hearing, the probate court dismissed the

exceptions in September 2015, finding no credible evidence that any money in the house

was the property of Margaret or was in her possession at the time of her death.

                           Proceedings Regarding Ralph’s Estate

        {¶22} Attorney Neuman represented Ralph prior to his death and prepared his will

in April 2013. McNelis v. Crain, 11th Dist. Trumbull No. 2016-T-0065, 2016-Ohio-8523,



1. The proceedings in the referenced concealment action are not part of the record on appeal.


                                                   6
¶2. Under this will, each of his six surviving children stood to inherit from his estate

equally. Id. Later, Ralph requested that Attorney Neuman prepare a second will, which

he did in August 2013. Id. Under this instrument, the plaintiffs were bequeathed $10,000

each, and real property and any remainders in the estate were devised and/or

bequeathed to Frederick and Bryan. Id. Attorney Neuman advised Ralph that the new

will could result in a will-contest action following his death. Id. Rather than destroy the

earlier will, they agreed that Attorney Neuman would keep both documents in his

possession. Id.

      {¶23} After Ralph passed away in June 2014, Attorney Neuman probated the

August 2013 will in the probate court. Id. at ¶3. In September 2014, the plaintiffs filed a

will-contest action in the probate court against Frederick, Bryan, Attorney Neuman, and

Attorney Shepherd. Id.; Sferra at ¶10. The plaintiffs challenged the validity of the August

2013 will, asserting that Ralph was under Frederick’s and Bryan’s undue influence when

he executed it. McNelis at ¶3; Sferra at ¶10.

      {¶24} The matter proceeded to a jury trial, where the plaintiffs presented

emotional testimony regarding Frederick’s and Bryan’s alleged undue influence. See

Sferra at ¶12-22. After the presentation of evidence, the jury entered a unanimous verdict

in favor of the plaintiffs and invalidated the August 2013 will. The probate court entered

judgment in the plaintiffs’ favor. Id. The matter was appealed, and this court affirmed the

judgment of the probate court. See id. at ¶58, 61.

      {¶25} In February 2016, the plaintiffs filed a separate action in the probate court

seeking a declaration that Frederick and Bryan withheld Ralph’s prior will in violation of

R.C. 2107.10(A). McNelis at ¶4. The matter proceeded to a jury trial. Id. at ¶9. Following




                                            7
the plaintiffs’ presentation of evidence, Frederick and Bryan moved for a directed verdict,

asserting that the plaintiffs failed to establish they had any knowledge of the prior will until

the will-contest trial or had control over it.             Id. at ¶10.     The probate court granted

Frederick’s and Bryan’s motion, and this court affirmed the trial court’s judgment. See id.

at ¶11, 22.

        {¶26} In November 2014, the plaintiffs filed exceptions to the amended inventory

and appraisal Attorney Shepard had filed in Ralph’s estate based on the exclusion of

Ralph’s alleged cash. Estate of Crain at ¶2. Following a hearing on the exceptions, the

probate court issued a judgment entry in February 2016 dismissing them. Id. The

plaintiffs appealed, and this court affirmed the trial court’s judgment. See id. at ¶26. We

agreed that the plaintiffs had failed to carry their burden, by clear and convincing

evidence, that such assets existed at the time of Ralph’s death and should have been

included in the amended inventory. See id. at ¶24. We noted that if the plaintiffs believed

Frederick and Bryan had taken the allegedly missing money, they could have filed an

action for concealment pursuant to R.C. 2109.50. See id. at ¶23.

                              The Underlying Concealment Action

        {¶27} In November 2018, the plaintiffs filed a complaint for concealment of assets

with a jury demand, alleging that Frederick and Bryan converted and concealed 45 items

of Ralph’s property listed on an exhibit, including the above-described strongboxes and

six white canvas bags each allegedly containing $366 in coins.2 The trial court issued

writs of citation to Frederick and Bryan requiring them to appear for a jury trial on February

21, 2019.


2. The plaintiffs originally filed their complaint in June 2017 but voluntarily dismissed it in November
2017.


                                                      8
       {¶28} Frederick appeared through his counsel, Attorney Neuman, and filed

several pretrial motions. Specifically, Frederick filed a motion to strike several items from

the exhibit attached to plaintiffs’ complaint, arguing that the items were adjudicated in the

exceptions to Ralph’s estate inventory. Frederick also filed a motion requesting that the

trial court admit into evidence the exhibits, records, and testimony that it had previously

heard regarding the exceptions to Margaret’s estate inventory, the 2014 concealment

action relating to Margaret’s estate, and the exceptions to Ralph’s estate inventory

(collectively, “the plaintiffs’ prior proceedings”).

       {¶29} Despite the preceding motion, Frederick filed a motion in limine to limit the

presentation of evidence in the plaintiffs’ concealment action to documentation,

witnesses, and testimony established on or about June 1, 2014 at the time of Ralph’s

death and not previously entered into evidence in the proceedings in Margaret’s and

Ralph’s estates.      Frederick listed purported reasons of avoiding authenticity and

admissibility issues, relevancy, repetition, and lack of probative value.

       {¶30} Frederick also filed a motion to dismiss the plaintiffs’ complaint based on

the doctrine of res judicata, arguing that the trial court previously resolved the disputed

issues during the plaintiffs’ prior proceedings.

       {¶31} Attorney Neuman filed a motion to quash a subpoena that the plaintiffs had

served upon him to appear and present testimony at the jury trial, arguing that his

testimony would involve privileged communications.

       {¶32} The plaintiffs filed replies in opposition to Frederick’s pretrial motions. The

plaintiffs also filed a motion to disqualify Attorney Neuman from representing Frederick in




                                                9
the concealment action and a motion to continue the trial for the purpose of deposing

Attorney Neuman.

        {¶33} On the day before the scheduled jury trial, the trial court issued judgments

on the parties’ pretrial motions. The trial court granted Frederick’s motion to admit the

evidence from the plaintiffs’ prior proceedings.3 The trial court also granted Frederick’s

motion in limine and limited the presentation of evidence to that established on or about

June 1, 2014 at the time of Ralph’s death and not previously entered into evidence in the

proceedings in Margaret’s and Ralph’s estates.

        {¶34} The trial court denied Frederick’s motion to strike and motion to dismiss,

finding that the plaintiffs’ standard of proof in a concealment action, i.e., a preponderance

of the evidence, was different than the standard of proof in their prior inventory exceptions

matter, i.e., clear and convincing evidence. The trial court also denied the plaintiffs’

motion to disqualify Attorney Neuman and granted Attorney Neuman’s motion to quash

the subpoena.

        {¶35} Finally, the trial court denied the plaintiffs’ motion to continue, finding that it

was inappropriate to continue a concealment action to conduct discovery since it is a

discovery proceeding.




3. The trial court’s docket does not reflect that this evidence was filed in the record of the underlying case.
Following the plaintiffs’ motion to supplement the record on appeal and a remand order from this court, the
trial court filed a judgment entry indicating it had considered the following in issuing its judgment entry: (1)
the transcript of proceedings and testimony and judgment entry of March 11, 2014 in case no. 2013-CVA-
0712 (relating to Margaret’s estate), (2) the transcript of hearings and proceedings of December 14, 2015
and the judgment entries of January 19, 2016 and February 4, 2016 in case no. 2014-EST-0464 (relating
to Ralph’s estate), and (3) the transcript of proceedings and filings in case no. 2017-CVA-0035 (relating to
the plaintiffs’ voluntarily dismissed concealment action). The referenced materials are part of the record on
appeal.


                                                      10
                                 The Motion Hearing

      {¶36} On February 21, 2019, the parties appeared for the scheduled jury trial, and

the trial court readdressed Frederick’s motion in limine and motion to dismiss. The trial

court indicated that counsel was receptive to going on the record with respect to the

motions. Therefore, the trial court vacated its prior rulings and stated it was providing

counsel an opportunity to argue “on the record the dismissal and the scope of the

evidence.”

      {¶37} Frederick’s counsel called the plaintiffs as witnesses for the stated purpose

of verifying on the record what the plaintiffs’ prior proceedings have shown regarding

Ralph’s assets at the time of his death and whether Frederick and Bryan possessed them.

The questions of Frederick’s counsel focused on when the plaintiffs last saw the six

strongboxes of cash and whether they ever saw the strongboxes or cash in Frederick’s

or Bryan’s possession.

      {¶38} Attorney Shepherd testified regarding his inventory of the contents of four

strongboxes that Frederick brought to him following Ralph’s death, which were sealed

with duct tape. He stated that he did not find any credible evidence of any additional

funds belonging to Ralph, although he acknowledged that his duty was to simply inventory

and preserve estate assets brought to him.

      {¶39} Thomas, Ms. Sferra, and Attorney Shepard testified regarding possible

miscommunication issues that prevented Thomas and Ms. Sferra from being present for

Attorney Shepherd’s inventory of the four strongboxes.

      {¶40} Following the presentation of evidence, Frederick’s counsel renewed his

motion to dismiss based on the plaintiffs’ purported lack of sufficient evidence to place




                                           11
assets at or about the time of Ralph’s death and their inability to present evidence showing

that Frederick or Bryan possessed the assets.

       {¶41} Following argument to and a colloquy with the trial court, the plaintiffs’

counsel then elicited testimony from Ms. Sferra regarding the existence and status of the

45 items listed in the plaintiffs’ complaint that Frederick and Ralph allegedly converted or

concealed.

       {¶42} Following a recess, the trial court announced on the record that the plaintiffs

agreed to dismiss their claims to all items except the six strongboxes of cash and the six

white canvas bags of coins. The trial court instructed the parties to file briefs addressing

whether the testimony from the plaintiffs’ prior proceedings is admissible at trial. The trial

court noted that it had previously granted Frederick’s motion to file the evidence from the

plaintiffs’ prior proceedings in the record and that such materials were available to the

parties.

       {¶43} Following the hearing, the parties filed two written stipulations. The plaintiffs

agreed to partially dismiss their claims as previously described, and the parties agreed to

submit briefs to the court as to whether the plaintiffs’ testimony in their prior proceedings

is admissible at trial.

                                 The Post-Hearing Briefs

       {¶44} In March 2019, Frederick filed a “memorandum in opposition to admissibility

of statements.” First, Frederick argued that any statements from Margaret or Ralph

regarding the alleged strongboxes of cash are hearsay. He contended that the only

potential hearsay exception is set forth in Evid.R. 804(B)(5), entitled “statement by a

deceased or incompetent person,” and it does not apply.




                                             12
       {¶45} Second, Frederick argued that to establish a concealment action, assets

belonging to Ralph must exist at the time of his death or within a reasonable period of

time before his death. He contended that evidence regarding assets that Ralph may have

owned in 2011 or 2012 is “irrelevant” in determining what he owned at the time of his

death in 2014 or what he did with his assets in the meantime.

       {¶46} Third, Frederick argued there is no evidence to establish that Ralph

accumulated the alleged cash during his lifetime or that Frederick possessed it.

       {¶47} According to Frederick, since the alleged assets could not have existed at

the time of Ralph’s death and cannot be linked to him, the trial court should dismiss the

plaintiffs’ concealment action.

       {¶48} The plaintiffs filed a “memorandum in opposition of res judicata and reply to

motion in limine.” First, the plaintiffs argued that by referencing a concealment action in

our decision in Estate of Crain, supra, this court had “condoned further action and

conferred jurisdiction” on the trial court.

       {¶49} Second, the plaintiffs disputed the res judicata arguments Frederick set

forth in his initial motion to dismiss. They argued that a jury should hear the evidence

regarding the existence of Ralph’s assets under a preponderance of the evidence

standard of proof, noting that a jury had previously found in the plaintiffs’ favor in the will

contest action that Frederick and Bryan had exercised undue influence.

       {¶50} Third, the plaintiffs characterized the motion in limine as a “disguised

method of dismissing this matter entirely.”

       {¶51} Finally, the plaintiffs argued that the evidence supports the elements of their

concealment action. According to the plaintiffs, the evidence supports a finding that




                                              13
Frederick previously possessed the alleged cash based on prior evidence that Ralph

turned over the strongboxes to Frederick, the plaintiffs’ testimony that the strongboxes

contained substantial amounts of cash, and no evidence of inter vivos gifts. The plaintiffs

contended that the evidence also supports a finding of Frederick’s and Bryan’s

concealment based on Attorney Shepherd’s inventory of four strongboxes after Ralph’s

death, which were sealed with duct tape and contained much smaller amounts of cash.

        {¶52} The plaintiffs also attached an affidavit from Ms. Pirock incorporating three

images depicted on an attached exhibit.            According to Ms. Pirock, the images

demonstrate that a “receipt” Ralph wrote when he turned the strongboxes over to

Frederick in May 2013 was subsequently altered to list only four strongboxes instead of

five.

        {¶53} The plaintiffs also filed a motion to strike Frederick’s post-hearing

memorandum as “non-responsive, irrelevant, and repetitious” because Frederick

allegedly failed to follow the trial court’s briefing schedule. The trial court did not address

this motion.

                             The Appealed Judgment Entry

        {¶54} The trial court issued a judgment entry on April 8, 2019 granting Frederick’s

motion in limine and motion to dismiss.

        {¶55} First, the trial court found that plaintiffs’ prior testimony regarding Ralph’s

alleged statements were hearsay, and the only potential hearsay exception, Evid.R.

804(B)(5), did not apply.

        {¶56} Second, trial court stated that the plaintiffs must establish their concealment

action with evidence that (1) the missing assets existed and were titled in Ralph’s name




                                              14
at the time of his death, and (2) Frederick and/or Bryan were in possession of the assets

at the time of Ralph’s death. The trial court determined that Ralph’s alleged statements

from over three and a half years prior to his death were not “relevant.” The trial court also

stated that it had determined in a prior proceeding that as of March 10, 2014, Ralph was

competent and capable of handling his own affairs and controlling and disposing of his

property as he wished. Thus, it granted Frederick’s motion in limine and limited the inquiry

in the plaintiffs’ concealment action to the period of time between March 10, 2014 and

June 8, 2014 or Ralph’s death on June 9, 2014.

       {¶57} Finally, the trial court found that since the “crux” of the plaintiffs’ case is built

on the admissibility of Ralph’s statements, the plaintiffs cannot present and have not

offered any additional evidence regarding the existence of the cash during the relevant

time period. Therefore, the trial court also granted Frederick’s motion to dismiss.

       {¶58} The plaintiffs now appeal and raise the following three assignments of error:

       {¶59} “[1.] The trial court improperly used a Motion in Limine as a means of

excluding important, relevant testimony.

       {¶60} “[2.] The trial court misapplied Rule 804(B)(5), Ohio Rules of Evidence, and

failed to find that decedent’s testimony was not hearsay and was admissible.

       {¶61} “[3.] The trial court had no substantive or procedural basis for dismissing

this case.”

                       Concealment of Assets under R.C. 2109.50

       {¶62} To properly address the plaintiffs’ assignments of error, it is necessary to

discuss the nature of the plaintiffs’ claim against Frederick and Bryan.




                                               15
      {¶63} Pursuant to R.C. 2109.50, “a person interested” in an estate may file a

complaint in the probate court “against any person suspected of having concealed,

embezzled, or conveyed away or of being or having been in the possession of any

moneys, personal property, or choses in action of the estate.”

      {¶64} R.C. 2109.50 provides for a special statutory proceeding to discover

concealed assets of an estate. In re Estate of Fife, 164 Ohio St. 449, 453 (1956). A

concealment proceeding is classified as an inquisitional discovery proceeding.           Id.

Because it is a discovery proceeding, the action does not proceed in the same fashion as

an ordinary civil action between two or more parties where there is a complaint and an

answer. Id. at 454. Rather, a concealment action notifies the probate court of alleged

misconduct, upon which the court must investigate the charge and make a finding of guilt

or innocence based on the evidence presented. Id.; see R.C. 2109.50.

      {¶65} The court conducts the required investigation by examining, under oath, the

respondent and any witnesses. R.C. 2109.50. The statute provides the court with the

power to compel the respondent by citation or other judicial order to appear before the

tribunal to be examined as to the matters alleged in the complaint. See id. While a

concealment action under R.C. 2109.50 is a quasi-criminal special statutory proceeding,

it is controlled by the laws governing civil proceedings in the probate court. Lance v.

Boldman, 9th Dist. Wayne No. 16AP0032, 2018-Ohio-44, ¶33.

                                 The Motion in Limine

      {¶66} The plaintiffs’ first and second assignments of error challenge the trial

court’s granting of Frederick’s motion in limine. Thus, we will address them together.




                                           16
                                          Jurisdiction

       {¶67} We will first address this court’s jurisdiction. In certain circumstances,

appellate courts have found a trial court’s ruling on a motion in limine to constitute a final

appealable order. See, e.g., Huffman v. Hair Surgeon, Inc., 19 Ohio St.3d 83, 86 (1985),

fn. 5. Alternatively, an interlocutory ruling on a motion in limine merges into a final order.

See Brown v. Mabe, 170 Ohio App.3d 13, 2007-Ohio-90, ¶6 (1st Dist.) (motion in limine

merged into the final order granting summary judgment); Lillie v. Meachem, 3d Dist. Allen

No. 1-09-09, 2009-Ohio-4934, ¶12 (same). Since the trial court’s granting of Frederick’s

dispositive motion is a final order, this court also has jurisdiction to review the trial court’s

ruling on Frederick’s motion in limine.

                                    Standard of Review

       {¶68} We will not disturb a trial court’s ruling on a motion in limine absent an abuse

of discretion. Brannon v. Austinburg Rehab. & Nursing Ctr., 190 Ohio App.3d 662, 2010-

Ohio-5396, ¶18 (11th Dist.). An abuse of discretion is a term of art reflecting a court's

exercise of judgment that fails to comport with the record or logic. Walters v. Goddard,

11th Dist. Trumbull No. 2017-T-0082, 2018-Ohio-5184, ¶11. An abuse of discretion is

the trial court’s “failure to exercise sound, reasonable, and legal decision-making.” State

v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶62, quoting Black's Law

Dictionary 11 (8th Ed.Rev.2004).

       {¶69} When an appellate court is reviewing a pure issue of law, the mere fact that

the reviewing court would decide the issue differently is enough to find error (although

harmless errors and errors not preserved for appellate review are not reversible). Id. at

¶67, fn. 2. By contrast, where the issue on review has been confided to the discretion of




                                               17
the trial court, the mere fact that the reviewing court would have reached a different result

is not enough, without more, to find error. Id. at ¶67.

                       Motion in Limine as a Motion to Suppress

       {¶70} In their first assignment of error, the plaintiffs argue that the trial court erred

procedurally in granting Frederick’s motion in limine by definitively excluding their

evidence.

       {¶71} A motion in limine is a “written motion which is usually made before or after

the beginning of a jury trial for a protective order against prejudicial questions and

statements * * * to avoid injection into trial of matters which are irrelevant, inadmissible

and prejudicial.” State v. Grubb, 28 Ohio St.3d 199, 200-01 (1986). The power to grant

a motion in limine is not conferred by rule or statute but instead lies within the inherent

power and discretion of a trial court to control its proceedings. Id. at 201. Although a

motion in limine receives widespread use in Ohio courts, “it is frequently misused and

misunderstood.” Id., quoting Riverside Methodist Hosp. Assn. of Ohio v. Guthrie, 3 Ohio

App.3d 308, 310 (10th Dist.1982). Part of the confusion concerning motions in limine

arises from the two different purposes it can serve. Riverside at 310.

       {¶72} As the Supreme Court of Ohio has explained, a motion in limine may be

used in two different ways. State v. Maurer, 15 Ohio St.3d 239, 259 (1984), fn. 14, quoting

Palmer, Ohio Rules of Evidence, Rules Manual 446 (1984). First, it may be used as the

equivalent of a motion to suppress evidence which is either not competent or improper

because of some unusual circumstance. Id.; see, e.g., Hall v. Bunn, 11 Ohio St.3d 118,

121 (1984) (motion in limine sought to prohibit evidence that did not conform to the issues

raised by the pleadings); Akron v. Carter, 190 Ohio App.3d 420, 2010-Ohio-5462, ¶1 (9th




                                              18
Dist.) (motion in limine sought to exclude all mediation communications); but see Carmen

v. Madden, 6th Dist. Lucas No. L-89-285, 1990 WL 174321, *3 (Nov. 9, 1990) (“Because

there is no provision in the civil rules for motions to suppress, such motions are not

appropriate in civil cases”). Courts have held that this should be “a rare use” of the motion

in limine. See Riverside at 310.

       {¶73} Second, it may be used as a means of raising objection to an area of inquiry

to prevent prejudicial questions or statements until the admissibility of the questionable

evidence can be determined during the course of the trial. Maurer at 259, fn. 14, quoting

Palmer at 446.      Under the second category, a motion in limine cannot be used to

determine the admissibility of evidence. Riverside at 310. Rather, it is “only a preliminary

interlocutory order precluding questions being asked in a certain area until the court can

determine from the total circumstances of the case whether the evidence would be

admissible.” Grubb at 201, quoting Palmer at 446. Thus, a motion in limine, if granted,

is a tentative, interlocutory, precautionary ruling by the trial court reflecting its anticipatory

treatment of the evidentiary issue. Id. at 201-02. Even where a trial court grants a motion

in limine in advance of trial, a party seeking exclusion must object to the evidence at trial.

See Brown, supra, at ¶11.

       {¶74} The determination of whether a motion is a “motion to suppress” or a

“motion in limine” does not depend on what it is labeled but on the type of relief it seeks

to obtain. Cuyahoga Falls v. Federspiel, 9th Dist. Summit No. 12540, 1986 WL 9903, *2

(Sept. 10, 1986).

       {¶75} Frederick’s post-hearing memorandum was purportedly of the first

category, i.e., a motion to suppress, because it sought to completely suppress the




                                               19
plaintiffs’ testimony in their prior proceedings. Similarly, the trial court’s judgment entry

proclaims in no uncertain terms that the plaintiffs’ prior testimony is inadmissible.

       {¶76} As previously indicated, this should be a rare use of a motion in limine and

should be used only under unusual circumstances.            See Riverside at 310.       In the

underlying case, no unusual circumstances existed. See Bruckner v. Taddie, 8th Dist.

Cuyahoga No. 64567, 1994 WL 66455, *3 (Mar. 3, 1994) (the use of a motion in limine to

completely suppress evidence was improper where there were no unusual

circumstances). Rather, the purported bases for excluding the plaintiffs’ testimony were

hearsay and relevancy, which are evidentiary issues that a trial court routinely reviews

pursuant to the Ohio Rules of Evidence. Therefore, we conclude that the trial court

abused its discretion by definitively excluding the plaintiffs’ prior testimony.

                                   Inadmissible Hearsay

       {¶77} In their first and second assignments of error, the plaintiffs argue that the

trial court erred substantively in granting Frederick’s motion in limine.

       {¶78} The plaintiffs first contend that the trial court misapplied the hearsay

exception set forth in Evid.R. 804(B)(5). “‘Hearsay’ is a statement, other than one made

by the declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” Evid.R. 801(C). Hearsay is not admissible except as

otherwise provided in the Ohio Rules of Evidence or other relevant constitutional or

statutory provisions. See Evid.R. 802. This court has suggested that whether evidence

constitutes inadmissible hearsay is an issue of law. See Morford v. Morford, 11th Dist.

No. 2017-A-0044, 2018-Ohio-3439, ¶12 (“[W]e apply a de novo standard of review to

determine whether the evidence at issue here was inadmissible hearsay”).




                                              20
       {¶79} The trial court found that plaintiff’s prior testimony regarding Ralph’s alleged

statements was hearsay. Presumably, the trial court is referring to Ralph’s alleged

statements to some of the plaintiffs that each of the six strongboxes contained the same

amount of cash and were intended for the six Crain children. Since the plaintiffs were

offering these statements to prove the truth of the matters asserted, we agree that they

constitute hearsay under Evid.R. 801(C).

        {¶80} The trial court then cited the hearsay exception in Evid.R. 804(B)(5),

characterizing it as “[t]he only exception to the general hearsay rules,” and determined it

does not apply to the plaintiffs’ testimony regarding Ralph’s statements. This exception

applies to a “statement * * * made by a decedent” where “(a) the estate or personal

representative of the decedent's estate * * * is a party; (b) the statement was made before

the death * * *;” and “(c) the statement is offered to rebut testimony by an adverse party

on a matter within the knowledge of the decedent * * *.” The purpose of Evid.R. 804(B)(5)

is to benefit a decedent's representative by allowing the decedent to “speak from the

grave” and rebut testimony by an adverse party. (Citations omitted.) Lance, supra, at

¶20. Courts have found that because of the nature of a R.C. 2109.50 proceeding, the

testimony of the decedent is hearsay, and it does not fall within the hearsay exception in

Evid.R. 804(B)(5). See, e.g., id. at ¶22; Mancz v. McHenry, 2d Dist. Montgomery No.

24728, 2012-Ohio-3285, ¶28.

       {¶81} Ralph’s alleged statements satisfy the second element of Evid.R. 804(B)(5),

but the plaintiffs cannot meet the first or third elements. With respect to the first element,

Ralph’s estate is not a party to the concealment action. Attorney Shepherd, the Special

Administrator WWA of Ralph’s estate, is a likely trial witness but not a party.




                                             21
      {¶82} The plaintiffs contend that they qualify as “representatives” of Ralph’s estate

because they are acting for the interests of his estate. The case that the plaintiffs cite

does not support this proposition and instead involved whether a plaintiff was an

interested person entitled to bring a concealment action under R.C. 2109.50.          See

Wozniak v. Wozniak, 90 Ohio App.3d 400, 406 (9th Dist.1993). In fact, Evid.R. 804(B)(5)

expressly refers to the “personal representative of the decedent’s estate.” The Supreme

Court of Ohio has defined the term “personal representative” to include only executors

and administrators appointed by the probate court. Ramsey v. Neiman, 69 Ohio St.3d

508, 509-10 (1994); see Testa v. Roberts, 44 Ohio App.3d 161, 167 (6th Dist.1988)

(holding that under Evid.R. 804(B)(5), the deceased person must be “a party by

representation—an executor or an administrator”).

      {¶83} With respect to the third element, the plaintiffs’ testimony regarding Ralph’s

alleged statements appear to be part of their case in chief, not evidence offered to rebut

testimony from Frederick or Bryan.      The hearsay exception in Evid.R. 804(B)(5) is

defensive only. Richards v. Wasylyshyn, 6th Dist. Lucas No. L-11-1037, 2012-Ohio-3733,

¶27. A party has an unconditional right to present rebuttal testimony on matters which

are first addressed in an opponent's case-in-chief and should not be brought in the

rebutting party's case-in-chief. Phung v. Waste Mgt., Inc., 71 Ohio St.3d 408, 410 (1994).

      {¶84} While the trial court’s substantive application of the hearsay exception in

Evid.R. 804(B)(5) was correct, the trial court erred procedurally. A court need only

consider the hearsay exception in Evid.R. 804(B)(5) if, after an analysis of Evid.R. 801

and 803, the statements appear to be inadmissible hearsay. Huntington v. Riversource,

7th Dist. Mahoning No. 14 MA 90, 2015-Ohio-5600, ¶25; Ament v. Reassure Am. Life Ins.




                                           22
Co., 180 Ohio App.3d 440, 2009-Ohio-36, ¶30 (8th Dist.). If the statements are either not

hearsay at all or are admissible hearsay under Evid.R. 803, then Evid.R. 804(B)(5) is not

applicable. Id.

       {¶85} Under the hearsay exceptions in Evid.R. 803, the availability of the

declarant is immaterial. See id. Specifically, Evid.R. 803(3) applies to “[a] statement of

the declarant’s then existing state of mind, emotion, sensation, or physical condition (such

as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including

a statement of memory or belief to prove the fact remembered or believed unless it relates

to the execution, revocation, identification, or terms of declarant’s will.” In other words,

the hearsay statement must point towards the future rather than the past, unless it relates

to the declarant's will. Knowlton v. Schultz, 179 Ohio App.3d 497, 2008-Ohio-5984, ¶36

(1st Dist.).

       {¶86} Several courts have found a decedent’s statements regarding a party’s

future inheritance to be admissible under Evid.R. 803(3) as reflecting the decedent’s then-

existing state of mind and intent for the future. See, e.g., id. at ¶39 (involving a decedent’s

statement to his daughter that she would receive income from a trust after his death);

McGrew v. Popham, 5th Dist. Licking No. 05 CA 129, 2007-Ohio-428, ¶30 (involving a

decedent's statement regarding her intent that property be transferred to certain

individuals upon her death); Brown v. Ralston, 7th Dist. Belmont No. 14 BE 0051, 2016-

Ohio-4916, ¶48 (involving a decedent’s statements regarding his intent to transfer

property to his granddaughter upon his death); Ament at ¶29 (involving a decedent’s

statements of intent to grant proceeds of insurance policies to certain family members).




                                              23
Therefore, we conclude the trial court abused its discretion by finding the plaintiffs’ prior

testimony to be inadmissible hearsay.

                                         Relevancy

       {¶87} The plaintiffs also contend that the trial court excluded relevant evidence in

granting Frederick’s motion in limine.

       {¶88} All unexcepted relevant evidence is admissible.            See Evid.R. 402.

“Evidence which is not relevant is not admissible.” Id. “‘Relevant evidence’ means any

evidence having any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable than it would be without

the evidence.” Evid.R. 401. The question of whether evidence is relevant is ordinarily

not one of law but rather one which the trial court can resolve based on common

experience and logic. State v. Lyles, 42 Ohio St.3d 98, 99 (1989); see State v. Langlois,

6th Dist. Lucas No. L-11-1313, 2013-Ohio-5177, ¶53 (“[D]etermining relevancy is based

on common experience, logic, and discerning analytical connections between the

tendered evidence and some fact ‘of consequence’ to deciding the case”).

       {¶89} The trial court limited the inquiry in the plaintiffs’ concealment action

purportedly based on relevancy. However, the trial court did not cite to or purport to apply

Evid.R. 401 or 402. Rather, the trial court’s “relevancy” finding was made in the context

of its determination that the plaintiffs’ prior testimony could not establish an element of

their concealment action, i.e., that the missing assets existed and were titled in Ralph’s

name at the time of his death.

       {¶90} The inquiry under R.C. 2109.50 focuses on the ownership of the asset and

whether possession of the asset is being impermissibly concealed or withheld from the




                                             24
estate. Wozniak, supra, at 407. This court has recognized that for an asset to belong to

a probate estate, the decedent must have title to the asset upon his or her death. Burns

v. Daily, 114 Ohio App.3d 693, 702 (11th Dist.1996). We have described the question of

title to be “the ultimate question to be determined.” Id. at 703.

       {¶91} The plaintiffs’ prior testimony tends to prove the existence of the six

strongboxes of cash and Ralph’s ownership of them. As such, it is relevant. The trial

court’s “relevancy” finding was essentially a finding that such evidence is not legally

sufficient to prove that Ralph had title to the assets upon his death.

       {¶92} There is a difference between sufficiency and relevancy.           1 Giannelli,

Baldwin's Oh. Prac. Evid., Section 401.4 (3d Ed.2019). Although the evidence as a whole

must be sufficient to satisfy a party's burden of production and thus send the issue to the

trier of fact, each item of evidence need only advance the inquiry. Id.; see Bourjaily v.

United States, 483 U.S. 171, 179-80 (1987) (“[I]ndividual pieces of evidence, insufficient

in themselves to prove a point, may in cumulation prove it”).

       {¶93} Thus, a motion in limine may not be used to exclude evidence based on the

argument that the evidence is legally insufficient to support a claim. Vitanza v. First Natl.

Supermarkets, Inc., 8th Dist. Cuyahoga No. 62906, 1993 WL 226576, *7 (June 24, 1993);

see Bruckner, supra, at *3 (holding that a party may not use a motion in limine to eliminate

the substance of the plaintiff's case-in-chief); see generally Trapp & Cronin, The Motion

in Limine as a Trojan Horse, Ohio Lawyer (Nov./Dec. 2013). Rather, defense counsel

bears the primary burden for disposing of meritless or spurious claims by means of timely

motions prepared and submitted in accordance with the civil rules. Krejci v. Halak, 34

Ohio App.3d 1, 4 (8th Dist.1986). A motion in limine cannot properly be used as a vehicle




                                             25
to circumvent the requirements of the civil rules. Id.; see Vitanza at *7 (“[A] motion in

limine cannot be used as a substitute for a dispositive motion”); Lin v. Gatehouse Constr.

Co., 84 Ohio App.3d 96, 105 (8th Dist.1992) (“An evidentiary motion is not the proper way

to dismiss those causes of action not otherwise settled by the parties”). Since the trial

court’s “relevancy” determination was actually based on the sufficiency of the plaintiffs’

evidence to prove Ralph’s ownership, we find the trial court abused its discretion.

       {¶94} The trial court also based its “relevancy” determination on its March 10,

2014 ruling that Ralph was competent and capable of handling his own affairs. However,

the context of this prior ruling was whether Ralph was mentally competent at that time to

serve as the executor of Margaret’s estate. A decedent’s mental capacity is not an

element of a concealment action. Further, the plaintiffs did not allege that Ralph was

mentally incompetent.     The plaintiffs have alleged and previously established that

Frederick and Bryan unduly influenced Ralph. See Sferra, supra, at ¶10, 60. Undue

influence does not require an incompetent person, only one that is susceptible. See

Krischbaum v. Dillon, 58 Ohio St.3d 58, 65 (1991); Sferra at ¶36. The trial court’s finding

of irrelevancy based on its prior order does not comport with logic. Thus, we find an

abuse of discretion.

                                   Material Prejudice

       {¶95} A trial court’s abuse of discretion must materially prejudice a party for the

decision to be reversed. Banford v. Aldrich Chem. Co. Inc., 126 Ohio St.3d 210, 2010-

Ohio-2470, ¶38; see Civ.R. 61 (“The court at every stage of the proceeding must

disregard any error or defect in the proceeding which does not affect the substantial rights

of the parties”). Material prejudice may exist where the trial court’s erroneous exclusion




                                            26
of evidence precludes a party from proving his or her case. See Brown v. Mabe, supra,

at ¶9-10 (finding prejudice where exclusion of a doctor’s testimony precluded plaintiff from

proving the proximate cause of his medical conditions).

        {¶96} The trial court’s errors with respect to Frederick’s motion in limine were

prejudicial to the plaintiffs in the context of Frederick’s dispositive motion. If the plaintiffs’

evidence had been allowed, they would have been entitled to have it construed most

strongly in their favor. See id.; Civ.R. 56(C). Accordingly, we find that the trial court’s

abuse of discretion in granting Frederick’s motion in limine materially prejudiced the

plaintiffs.

        {¶97} The plaintiffs’ first and second assignments of error have merit.

                                   The Motion to Dismiss

        {¶98} In their third assignment of error, the plaintiffs argue that the trial court erred

procedurally and substantively in dismissing their concealment action.

                                    Method of Dismissal

        {¶99} The plaintiffs argue that the trial court improperly dismissed their

concealment action by relying on evidence outside of the complaint. Thus, we must

determine the procedural vehicle by which the trial court dismissed the plaintiffs’

concealment action.

        {¶100} Shortly after the plaintiffs filed their complaint, Frederick filed his initial

motion to dismiss based on the doctrine of res judicata. Frederick did not identify the civil

rule under which he was proceeding. Since he had not filed a responsive pleading, it

appears he sought relief pursuant to Civ.R. 12(B)(6), which authorizes a court to dismiss

a complaint for failure to state a claim upon which relief can be granted.




                                               27
       {¶101} An appellate court's standard of review for a trial court's actions regarding

a motion to dismiss is de novo. Ivancic v. Enos, 11th Dist. Lake No. 2011-L-050, 2012-

Ohio-3639, ¶33. A motion to dismiss pursuant to Civ.R. 12(B)(6) is procedural and tests

the sufficiency of the complaint. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs.,

65 Ohio St.3d 545, 548 (1992). When ruling on a Civ.R. 12(B)(6) motion, a court may not

rely upon evidence or allegations outside the complaint. State ex rel. Fuqua v. Alexander,

79 Ohio St.3d 206, 207 (1997).

       {¶102} Civ.R. 12(B)(6) provides:

       {¶103} “When a motion to dismiss for failure to state a claim upon which relief can

be granted presents matters outside the pleading and such matters are not excluded by

the court, the motion shall be treated as a motion for summary judgment and disposed of

as provided in Rule 56. Provided however, that the court shall consider only such matters

outside the pleadings as are specifically enumerated in Rule 56. All parties shall be given

reasonable opportunity to present all materials made pertinent to such a motion by Rule

56.”

       {¶104} Thus, a court may consider matters outside the face of the complaint only

if the court converts a Civ.R. 12(B)(6) motion into a motion for summary judgment and

notifies the parties of its intention to do so. EMC Mtge. Corp. v. Jenkins, 164 Ohio App.3d

240, 2005-Ohio-5799, ¶10 (10th Dist.). However, a court may generally take judicial

notice of at least some matters outside of the pleadings in determining a Civ.R. 12(B)(6)

motion without converting it to a motion for summary judgment, such as copies of other

courts' decisions and judgment entries related to a case before it. State ex rel. Kolkowski

v. Bd. of Commrs. of Lake Cty., 11th Dist. Lake No. 2008-L-138, 2009-Ohio-2532, ¶31.




                                            28
       {¶105} Frederick’s post-hearing memorandum presented matters outside the

complaint, including materials from the plaintiffs’ prior proceedings apart from judgment

entries and court decisions and the plaintiffs’ testimony at the motion hearing. The

appealed judgment entry reflects the trial court considered such matters, and the trial

court’s judgment entry following limited remand confirms this. Thus, the trial effectively

converted Frederick’s motion into a motion for summary judgment. Therefore, we must

determine whether the trial court provided the plaintiffs “a reasonable opportunity to

present all materials made pertinent to” a motion for summary judgment under Civ.R.

12(B)(6).

                                   Notice of Conversion

       {¶106} The primary vice of unexpected conversion to summary judgment is that it

denies the surprised party sufficient opportunity to discover and bring forward factual

matters which may become relevant only in the summary judgment and not the dismissal

context. Petrey v. Simon, 4 Ohio St.3d 154, 155 (1983). The purpose of the notice

requirement is to give the opposing party a reasonable opportunity to submit evidence.

Dietelbach v. Ohio Edison Co., 11th Dist. Trumbull No. 2004-T-0063, 2005-Ohio-4902,

¶12. When the party opposing the motion does in fact submit such evidence, the need

for the notice requirement no longer exists. Id.

       {¶107} The trial court never explicitly stated that it was converting Frederick’s

motion to dismiss into a motion for summary judgment under Civ.R. 56. However, at the

motion hearing, the trial court heard testimony and engaged in a colloquy with the

plaintiffs’ counsel that clearly indicated it intended to rule on Frederick’s motion to dismiss

based on the plaintiffs’ evidence rather than the complaint.          Further, it specifically




                                              29
instructed the parties to brief the admissibility of the plaintiffs’ testimony from their prior

proceedings and referenced the availability of the records of those proceedings. In their

post-hearing memorandum, the plaintiffs also relied on matters outside their complaint

and attached evidentiary material for the trial court’s consideration.

       {¶108} We note that after Frederick filed his initial pretrial motions, the plaintiffs filed

a motion to continue the trial for the purpose of deposing Attorney Neuman, which the

trial court denied. Civ.R. 56(F) permits a court to order a continuance for discovery

purposes where a party cannot properly respond to a summary judgment motion. As

indicated, the plaintiffs sought discovery for trial, not to oppose Frederick’s dispositive

motion.   The plaintiffs did not contend that they could not respond to Frederick’s

dispositive motion, and the record reflects they filed an opposition the next day. They

also filed a post-hearing memorandum where they further opposed Frederick’s dispositive

motion.

       {¶109} Accordingly, we find that the trial court's failure to give the parties formal

notice of its conversion of Frederick’s motion to dismiss into a motion for summary

judgment was harmless.

                        Summary Judgment Standard of Review

       {¶110} Within their third assignment of error, the plaintiffs also challenge the

substantive basis of the trial court’s dismissal of their concealment action.

       {¶111} As indicated, the trial court effectively converted Frederick’s motion to

dismiss into a motion for summary judgment. We review de novo a trial court’s order

granting summary judgment. Sabo v. Zimmerman, 11th Dist. Ashtabula No. 2012-A-

0005, 2012-Ohio-4763, ¶9. A reviewing court will apply the same standard a trial court is




                                               30
required to apply, which is to determine whether any genuine issues of material fact exist

and whether the moving party is entitled to judgment as a matter of law. Id.

      {¶112} “Since summary judgment denies the party his or her ‘day in court’ it is not

to be viewed lightly as docket control or as a ‘little trial’. The jurisprudence of summary

judgment standards has placed burdens on both the moving and the nonmoving party. In

Dresher v. Burt [75 Ohio St.3d 280 (1996)], the Supreme Court of Ohio held that the

moving party seeking summary judgment bears the initial burden of informing the trial

court of the basis for the motion and identifying those portions of the record before the

trial court that demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party's claim. The evidence must be in the record or the motion cannot

succeed. The moving party cannot discharge its initial burden under Civ.R. 56 simply by

making a conclusory assertion that the nonmoving party has no evidence to prove its

case but must be able to specifically point to some evidence of the type listed in Civ.R.

56(C) that affirmatively demonstrates that the nonmoving party has no evidence to

support the nonmoving party's claims.” Welch v. Ziccarelli, 11th Dist. Lake No. 2006-L-

229, 2007-Ohio-4374, ¶40.

       {¶113} “If the moving party fails to satisfy its initial burden, the motion for summary

judgment must be denied. If the moving party has satisfied its initial burden, the

nonmoving party has a reciprocal burden outlined in the last sentence of Civ.R. 56(E) to

set forth specific facts showing there is a genuine issue for trial. If the nonmoving party

fails to do so, summary judgment, if appropriate shall be entered against the nonmoving

party based on the principles that have been firmly established in Ohio for quite some

time in Mitseff v. Wheeler (1988), 38 Ohio St.3d 112.” Id.




                                             31
                                  Civ.R. 56(C) Evidence

       {¶114} We first address whether Frederick pointed to evidence permitted under

Civ.R. 56(C). Civ.R. 56(C) limits evidentiary material to “pleadings, depositions, answers

to interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action.” However, a trial court may properly

consider documents other than those specified in Civ.R. 56(C) when no objections are

raised. Dietelbach at ¶15.

       {¶115} Frederick’s post-hearing memorandum references materials from the

plaintiffs’ prior proceedings (other than judgment entries and court decisions) and the

transcript of the plaintiffs’ testimony during the motion hearing. The transcript qualifies as

Civ.R. 56(C) evidence as a “transcript of evidence.” Despite the trial court’s prior order,

however, the materials in the plaintiffs’ prior proceedings were not officially filed in the

concealment action. While the plaintiffs filed a motion to strike Frederick’s post-hearing

memorandum, the basis was Frederick’s alleged failure to follow the trial court’s briefing

schedule.    The plaintiffs did not specifically object to the material that Frederick

referenced in his memorandum, and they also referenced it in their post-hearing

memorandum. Thus, the material may be considered.

                      Frederick’s Burden on Summary Judgment

       {¶116} We next address whether Frederick affirmatively demonstrated that the

plaintiffs have no evidence to support their claim.

       {¶117} To the extent Frederick’s arguments rely on the exclusion of the plaintiffs’

prior testimony based on hearsay or relevancy, we are not bound by the trial court’s

evidentiary rulings. As demonstrated above, the trial courts’ granting of Frederick’s




                                             32
motion in limine constitutes reversible error. Even if the trial court had properly granted

Frederick’s motion in limine, it could only constitute a precautionary ruling on the trial

court’s anticipatory treatment of the evidentiary issues. See Grubb, supra, at 201-02. By

contrast, Civ.R. 56 governs the evidence properly considered in a motion for summary

judgment. Thyssen Krupp Elevator Corp. v. Constr. Plus, Inc., 10th Dist. Franklin No.

09AP-788, 2010-Ohio-1649, ¶37. Thus, a defendant’s motion in limine and the trial

court's ruling on it plays no role in determining a defendant’s summary judgment motion.

Id.

      {¶118} In addition, the evidentiary materials Frederick referenced in his post-

hearing memorandum relate solely to the alleged strongboxes of cash and do not

implicate the alleged canvas bags of coins. Therefore, Frederick has not met his burden

on summary judgment regarding these assets.

      {¶119} With respect to the alleged cash, Frederick pointed to evidence in the

plaintiffs’ prior proceedings indicating that its existence was unlikely.    This directly

contradicts the plaintiffs’ prior testimony. A court may not weigh the evidence and thereby

enter summary judgment to the party with the stronger case. King v. Hazen, 11th Dist.

Ashtabula No. 2005-A-0031, 2006-Ohio-4823, ¶51.

      {¶120} Frederick also argued that the plaintiffs produced no evidence to establish

that the alleged cash existed in close proximity to Ralph’s date of death. This evidence

is not required under R.C. 2109.50.

      {¶121} In a concealment action, the plaintiff must establish that the decedent had

title to the asset upon his or her death. See Burns, supra, at 702. If title to personal

property resides in the decedent upon his or her death, title to that property passes over




                                            33
to the executor or administrator of the estate. Id. If, on the other hand, title does not

reside in the decedent upon his or her death, but passed to a third party by inter vivos

transaction or gift, then such property may not be included as an estate asset, and may

not be retrieved by a summary proceeding in the probate court. Id. at 702-03. However,

this court has held that in the event of an invalid inter vivos transfer, ownership never

passes from the decedent, and these assets are properly part of the estate, albeit

wrongfully withheld. See Rudloff v. Efstathiadis, 11th Dist. Trumbull No. 2002-T-0119,

2003-Ohio-6686, ¶9. Thus, there is no proximity requirement under R.C. 2109.50 with

respect to evidence of the decedent’s ownership.

       {¶122} The plaintiffs’ prior testimony alleges that they personally observed

strongboxes containing $130,000 and that Ralph informed them there were six boxes

containing the same amount that were intended for each Crain child. See Estate of Crain

at ¶4-7. Further, Frederick has not claimed the existence of any valid inter vivos transfers.

Therefore, we find that the plaintiffs’ evidence is sufficient to raise a genuine issue of

material fact regarding the existence of the cash and Ralph’s ownership of it at his death.

       {¶123} While more recent evidence supporting Ralph’s ownership may have more

probative value, we are not deciding whether the plaintiffs can ultimately prevail on this

issue. We are only deciding whether the plaintiffs can overcome summary judgment.

       {¶124} Frederick also argued that the plaintiffs produced no evidence to establish

that Frederick possessed Ralph’s alleged cash. However, R.C. 2109.50 authorizes the

filing of a concealment action against “any person suspected [1] of having concealed,

embezzled, or conveyed away or [2] of being or having been in the possession of” assets




                                             34
belonging to the estate. (Emphasis added.) Thus, a concealment action is not limited to

proving a respondent’s current or prior possession.

      {¶125} Further, the plaintiffs’ prior testimony alleges the existence of six

strongboxes containing a large amount of cash, and Frederick admitted to receiving

possession of four strongboxes in May 2013 which were later determined to contain some

amount of cash. See Estate of Crain at ¶4-7. At the very least, this demonstrates the

existence of genuine issues of material fact regarding Frederick’s prior possession of

Ralph’s alleged cash.

      {¶126} We find that Frederick did not meet his burden on summary judgment to

affirmatively demonstrate that the plaintiffs have no evidence to prove the elements of

their concealment action.    Accordingly, the trial court erred by effectively granting

summary judgment to Frederick.

      {¶127} The plaintiffs’ third assignment of error has merit.

      {¶128} Based on the foregoing, the judgment of the Trumbull County Court of

Common Pleas, Probate Division, is reversed, and this cause is remanded for further

proceedings.



TIMOTHY P. CANNON, P.J.,

MATT LYNCH, J.,

concur.




                                            35